Citation Nr: 0002599	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc syndrome of the lumbar spine, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran had a period of active service from November 1973 
to June 1974, from which he received a discharge under 
honorable conditions.  The record also indicates an 
additional period of military service with the Army National 
Guard; from August 1976 to October 1990; however, the exact 
dates of any active duty for training cannot be verified from 
the record.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which an evaluation in excess of 40 percent 
disabling was denied for intervertebral disc syndrome of the 
lumbar spine.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


FINDINGS OF FACT

The service-connected intervertebral disc syndrome of the 
lumbar spine is currently manifested by pain on motion of the 
lumbar spine and subjective complaints of low back pain with 
radiation, tingling, and numbness to the lower extremities; 
with no evidence of frank radicular symptoms, neurological 
deficits, or loss of strength in the lower extremities; nor 
is there evidence of sciatic neuropathy or other neurological 
findings appropriate to the site of the diseased disc.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent disabling have not been met for intervertebral disc 
syndrome of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71, Diagnostic 
Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.


Evidence and Background

The record indicates that the veteran strained his back on 
April 2, 1987, while performing field duty at Ft. Stewart, 
Georgia, as part of his service with the National Guard.  In 
April 1990, he underwent a physical evaluation board 
examination, at which time he reported that he had continued 
to have low back pain that occurred while he was bending and 
twisting during an annual National Guard training exercise in 
1987.  It was recommended that the veteran be discharged from 
service on the basis of a diagnosis of congenital 
lumbarization of S1 vertebra with chronic back pain, existed 
prior to service, aggravated by service.  

On VA examination in January 1991, the veteran reported that 
he sustained a back injury in 1987 while lifting an 
electronic wheel, at which time he had the acute onset of 
back pain.  Objective findings included tenderness to the 
lumbosacral spine, decreased ability to arise from a flexed 
position, and no radicular symptoms or motor or sensory 
weakness.  He had significant pain in attempting to rise from 
a flexed position and attempting to extend his lumbar spine.  
The examiner indicated that the veteran's symptoms appeared 
to be localized to a referred pain pattern in his left lower 
extremity which was nondermatomal in nature.  Diagnoses 
included chronic lumbosacral strain; possible degenerative 
joint disease of the lumbar spine with referred left lower 
extremity pain; and no evidence of clinical radiculopathy.  

In June 1991, service connection was granted for chronic 
lumbosacral strain associated with congenital lumbarization 
of S1 vertebra.  The RO determined that the veteran had 
suffered an injury to his back while training with the 
Georgia National Guard in 1987, and that although the exact 
period of active duty training was not known, there was 
sufficient evidence showing that the veteran was on active 
duty at the time during which he injured his back.  

A January 1992 EMG report shows a diagnosis of right 
prolonged H-reflex suggestive of S-1 radiculopathy.  The 
report of a February 1992 MRI of the lumbar spine shows an 
impression of L3-4 central bulge.  A March 1992 medical 
record shows findings of decreased strength in the left lower 
extremity, at 4/5 in the hip and knee. A VA hospital report, 
dated April 1992, shows that the veteran complained of an 
increase in his low back pain and neck pain over the past six 
months, and testing revealed a left L5-S1 disc bulge in the 
lumbar spine.  Diagnoses on discharge included chronic low 
back pain.  VA outpatient treatment records, dated in 1992, 
show that the veteran was followed for neck and back pain 
with complaints of radiation to the upper and lower 
extremities, and diagnoses included chronic neck, back, and 
extremity pain.    

In a May 1992 rating decision, the disability diagnosis for 
VA compensation purposes was changed from lumbosacral strain 
to intervertebral disc syndrome, and an evaluation of 20 
percent disabling was assigned for the back disability under 
Diagnostic Code 5293.  

On VA examination in May 1993, the veteran complained of 
constant pain in the lower back with frequent episodes of 
give-way tenderness upon walking one block, with numbness, 
radiation, and sharp shooting pains to both lower 
extremities.  Physical examination revealed flexion to 30 
degrees of the lower back until giveway tenderness occurred.  
Rotation to the left and right were normal and flexion to the 
right was performed to a normal extent.  Deep tendon reflexes 
were 2+ bilaterally, and motor strength was 4/5 in the lower 
extremities bilaterally.  The examiner provided an impression 
of intervertebral disc syndrome with symptoms involving the 
lower extremities which are suggestive of bilateral 
radiculitis.  It was noted that results of an EMG would be 
helpful in confirming this diagnosis; however, it was 
believed that these symptoms were characteristic enough that 
the diagnosis provided was correct.  

A December 1993 VA medical record shows that the veteran had 
recently undergone cervical disc surgery, and he had 
continued complaints of low back pain with some pain in the 
lower extremities.  On physical examination, straight leg 
raising was positive on the left at 40 degrees.  A January 
1994 treatment note indicates that on his last visit, his 
chronic low back pain (associated with disc pathology) had 
been treated with epidural injections.  An assessment of L5-
S1 disc bulge, by MRI, chronic low back pain, was given.  

On VA examination in March 1994, the veteran complained of a 
dull, aching low back pain with radiation to both lower 
extremities.  On physical examination, there was some slight 
difficulty with left foot dorsiflexion, plantar flexion, and 
eversion and inversion.  Reflexes were 2+ bilaterally.  There 
was no clonus and plantar was downgoing bilaterally.  In the 
lower extremity, the right side was intact and on the left 
side, there was a decrease to pinprick in the L5 
distribution.  Mild spasm and mild tenderness were noted in 
the lower back.  The veteran had slight difficulty walking 
with mild limping and difficulty with toe and heel walking on 
the left side.  The report shows an impression of lower back 
with exam suggestive of left L5 radiculopathy.   

In January 1994, the veteran was afforded a personal hearing 
with regard to a prior claim for an increased evaluation for 
his low back disability.  He testified that he had been 
unsuccessful in finding employment as a result of his back.  
He stated that it bothers him to drive or sit for long 
periods and he has problems walking more than a block because 
of pain in his left leg.  The veteran also described constant 
radiating pain in the left lower extremity, all the way to 
the toes.  He also referred to difficulties with bending and 
carrying items such as groceries.  

In January 1994, an increased evaluation of 40 percent 
disabling was granted for the veteran's back disability under 
Diagnostic Code 5293.  

On VA examination in August 1996, the veteran complained of 
lumbar pain with numbness and tingling sensations which 
radiate into the left leg and the sole of his foot.  On 
physical examination, there was 90 degrees of forward 
flexion, 10 degrees of extension, 45 degrees of left and 
right rotation, and 35 degrees of left and right lateral 
bending.  He went from the full flexed to the extended 
position with some difficulty.  Deep tendon reflexes were +2 
and symmetric.  Motor examination was 5/5, and sensation was 
grossly intact.  Babinski's were downgoing.  Stretch signs 
were negative, including supine and sitting.  The paraspinal 
muscles showed no significant atrophy or tenderness.  The 
examiner provided an assessment of mechanical low back pain 
with a slight amount of continued nerve root irritation from 
a suspected previous herniated disc.  It was noted that the 
veteran was quite functional at the current time with no 
evidence of frank radicular symptoms.  

An August 1996 lumbar spine x-ray shows findings of diffuse 
narrowing of the intervertebral disc spaces of the lumbar 
spine, as well as a transitional vertebral body with 
lumbarization of S1.  Sacroiliac joints were normal 
bilaterally and the height and alignment of the lumbar 
vertebral bodies was well-maintained.  Impressions included 
transitional vertebral body with lumbarization of S1 and mild 
degenerative changes of the lumbar spine.  

VA outpatient treatment records, dated in 1997, show that the 
veteran continued to be followed for complaints of pain in 
the back and neck.  A February 1997 treatment note shows 
complaints of constant, sharp low back pains with radiation 
to both legs and locking of the hips, with numbness in the 
left leg from the thigh to the knee and tingling in the feet.  
A March 1997 physical therapy note shows that he was seen 
with slow gait and complaints of pain during ambulation and 
sitting for long periods.  It was noted that he was employed 
in an office and needed support while sitting, as well as a 
cane to assist with ambulation.  An April 1997 medical record 
shows that the veteran reported left leg paresthesias to the 
plantar surface, L5/4, intermittent.  On objective 
examination, a notation of "no sensory deficits illicited, 
no proprioception" was made.  Motor reflexes were 5/5 except 
in the left shoulder and left hand grip and there was no 
evidence of weakness in the lower extremities.  Assessments 
included left leg-intermittent paresthesia, mild.  

In August 1997, the veteran complained of low back pain and 
left leg radicular pain.  It was noted that there were no 
neurological symptoms and that review of a lumbar spine MRI 
was normal.  An impression of chronic low back pain was 
given.  

In a VA Form 9 (substantive appeal), dated March 1998, the 
veteran reported that after walking, his back goes out and he 
cannot sit for more than 15 minutes or stand for more than 5 
minutes without severe pain.  He also indicated that he used 
a lumbar cushion when sitting and a cane to assist with 
walking, and that he is never free of pain in his lower back.  

A June 1998 VA medical record shows that the veteran 
complained of radiating symptoms of pain, sensory loss, 
paresthesia, and weakness in the lower extremities.  On 
examination, motor strength was 5/5 bilaterally on flexion 
and extension.  Sensation was grossly intact but mildly 
decreased in the fingers on the left.  Reflexes were 1+ 
bilaterally, and no pathological reflexes were noted.  Gait 
was unremarkable, and it was noted that a March 1998 spine 
myelogram had revealed disc bulges at L3-4, L4-5, and L4-S1.  
There was no significant cord or root compression noted on 
the left.  An assessment of chronic neck and back pain was 
given.  On neurological examination in June 1998, motor 
strength was 5/5, and a notation of "deep tendon reflexes, 
decreased left greater than right, upper, lower, 
'illegible'" was made.  

Analysis

The veteran believes that he is entitled to an evaluation in 
excess of 40 percent disabling for his service-connected back 
disability.  It is his contention that he has been unable to 
work since 1991 as a result of this disability.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

The veteran's back disability is currently evaluated as 40 
percent disabling under Diagnostic Code 5293, which pertains 
to evaluation of intervertebral disc syndrome.  Under 
Diagnostic Code 5293, an evaluation of 40 percent disabling 
is warranted for symptoms of intervertebral disc syndrome 
manifested by severe, recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted where the 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, with little intermittent relief.  

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
an increased evaluation of 60 percent disabling is warranted 
for the veteran's back disability under Diagnostic Code 5293.  
Specifically, an increased, or 60 percent evaluation requires 
evidence of pronounced symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
site of the diseased disc.  On VA examination in 1996, the 
examiner found no evidence of frank radicular symptoms.  On 
objective examination at that time, motor examination was 
normal at 5/5, sensation was grossly intact, Babinski's were 
downgoing, and stretch signs were negative.  While the 
examiner indicated that the veteran had low back pain with a 
slight amount of continued nerve root irritation, there were 
no current objective findings suggestive of pronounced 
symptomatology associated with the service-connected back 
disability; to include absent ankle jerk, demonstrable muscle 
spasm, or other neurological deficits.   

The record also includes outpatient treatment records dated 
in 1997 and 1998, or since the time of the 1996 VA 
examination, and these records show that the veteran 
frequently sought treatment for complaints of low back pain 
with radiation, numbness, and tingling in both lower 
extremities.  On examination in April 1997, there were no 
sensory deficits; nor was there evidence of lower extremity 
weakness.  In August 1997, no neurological symptoms were 
found and it was noted that a lumbar spine MRI was normal.  
In June 1998, motor strength as 5/5 bilaterally, sensation 
was grossly intact in the lower extremities, and it was noted 
that a 1998 lumbar spine myelogram showed no significant cord 
or root compression.  

Thus, while the record shows that the veteran has complained 
of constant low back pain and radicular symptomatology, the 
recent examinations have been negative for neurological 
symptoms, strength or sensory deficits, or evidence of cord 
or root compression associated with intervertebral disc 
disease in the veteran's lumbar spine.  While his complaints 
of pain are characteristic of lower extremity neuropathy, the 
record does not demonstrate objective findings which are 
consistent with these subjective complaints.  In the Board's 
view, therefore, the objective evidence does not suggest that 
intervertebral disc syndrome is currently productive of 
pronounced symptomatology, to include findings suggestive of 
sciatic neuropathy or other neurological findings appropriate 
to the site of the diseased disc, which are sufficient to 
support the assignment of an increased evaluation of 60 
percent disabling for intervertebral disc syndrome under 
Diagnostic Code 5293.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss caused by pain, 
weakness, swelling, deformity, atrophy, instability, 
disturbance of locomotion, or interference with sitting, 
standing and weightbearing. See 38 C.F.R. §§ 4.40 and 4.45 
(1999).  While it is clear from the record that the veteran 
suffers pain associated with his low back disability, as well 
as loss of range of motion and degenerative arthritis in the 
lumbar spine, there is no objective evidence, such as disuse 
atrophy or fatigability, to indicate that the veteran's low 
back pathology results in any additional limitation of 
function, including limitation of motion of the lumbar spine, 
to a degree that would support a disability rating in excess 
of the currently assigned 40 percent.  In addition, the Board 
notes that a 40 percent evaluation corresponds with severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  Furthermore, at the time of the 1996 VA 
examination, the examiner indicated that the veteran was 
"quite functional at the current time."  Therefore, the 
Board finds no basis for the assignment of an evaluation in 
excess of 40 percent disabling under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999) or DeLuca, supra. 

For the reasons stated above, the Board has concluded that 
the objective evidence does not indicate the presence of 
symptomatology which is sufficient to satisfy the criteria 
for an evaluation in excess of 40 percent disabling for the 
veteran's back disability under any of the appropriate 
diagnostic criteria.  As the preponderance of the evidence is 
unfavorable, the veteran's claim for an increased evaluation 
must be denied.  


ORDER

An evaluation in excess of 40 percent disabling is denied for 
intervertebral disc disease of the lumbar spine.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

